Name: 2001/854/EC: Commission Decision of 3 December 2001 approving the programmes for the monitoring for TSE presented for 2002 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(2001) 3819)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  EU finance
 Date Published: 2001-12-04

 Avis juridique important|32001D08542001/854/EC: Commission Decision of 3 December 2001 approving the programmes for the monitoring for TSE presented for 2002 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(2001) 3819) Official Journal L 318 , 04/12/2001 P. 0054 - 0057Commission Decisionof 3 December 2001approving the programmes for the monitoring for TSE presented for 2002 by the Member States and fixing the level of the Community's financial contribution(notified under document number C(2001) 3819)(2001/854/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 24 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and monitoring of animal diseases.(2) Member States have submitted programmes for the monitoring of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals.(3) After examination of the programmes they were found to comply with the Community criteria relating to the monitoring of this disease in conformity with Council Decision 90/638/EEC laying down Community criteria for the eradication and monitoring of certain animal diseases(3), as last amended by Council Directive 92/65/EEC(4).(4) These programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community in 2002 and which was established by Commission Decision 2001/730/EC(5).(5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(6), as last amended by Regulation (EC) No 1326/2001(7), sets out new rules for monitoring transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals.(6) In the light of the importance of these programmes for the achievement of Community objectives in the field of animal health and public health, it is appropriate in this case to compensate the costs incurred in Member States for the purchase of test-kits up to a maximum amount of money per test-kit and programme.(7) According to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(8), programmes for the monitoring and eradication of animal diseases shall be financed under the Guarantee Section of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(8) The financial contribution from the Community shall be granted provided that the actions planned are carried out efficiently and that the authorities supply all the necessary information within the time limits laid down.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The programme for the monitoring of TSE presented by Belgium is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 4850000.Article 21. The programme for the monitoring of TSE presented by Denmark is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 2860000.Article 31. The programme for the monitoring of TSE presented by Germany is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 20710000.Article 41. The programme for the monitoring of TSE presented by Greece is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 1300000.Article 51. The programme for the monitoring of TSE presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 10700000.Article 61. The programme for the monitoring of TSE presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 34900000.Article 71. The programme for the monitoring of TSE presented by Ireland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 10630000.Article 81. The programme for the monitoring of TSE presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 10850000.Article 91. The programme for the monitoring of TSE presented by Luxembourg is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 350000.Article 101. The programme for the monitoring of TSE presented by the Netherlands is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 5800000.Article 111. The programme for the monitoring of TSE presented by Austria is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 1640000.Article 121. The programme for the monitoring of TSE presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 2750000.Article 131. The programme for the monitoring of TSE presented by Finland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 500000.Article 141. The programme for the monitoring of TSE presented by Sweden is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 600000.Article 151. The programme for the monitoring of TSE presented by the United Kingdom is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be up to a maximum of EUR 5560000.Article 16The financial participation by the Community for the programmes approved in Articles 1 to 15 shall be at the rate of 100 % of the cost (V.A.T. excluded) of the test-kits up to a maximum of 15 EUR per test-kit for tests carried out between 1 January and 31 December 2002 in animals referred to in Annex III, Chapter A, Part I, points 2, 3 and 4 and Part II, points 2, 3 and 4 of Regulation (EC) No 999/2001, and up to the maximum amounts of money named in this Decision individually for each programme.Article 17The financial contribution of the Community for the programmes referred to under Articles 1 to 15 shall be granted subject:(a) to bringing into force by 1 January 2002 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme,(b) to forwarding a report to the Commission every month on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period. The costs incurred shall be provided in computerised form in accordance with the table provided in annex,(c) to forwarding a final report by 1 June 2003 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January to 31 December 2002. The costs incurred shall be provided in computerised form in accordance with the table provided in annex,(d) to implementing the programme efficiently,and provided that Community veterinary legislation has been respected.Article 18The present Decision shall apply from 1 January 2002.Article 19This Decision is addressed to the Member States.Done at Brussels, 3 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 18.10.1997, p. 11.(5) OJ L 274, 17.10.2001, p. 20.(6) OJ L 147, 31.5.2001, p. 1.(7) OJ L 177, 30.6.2001, p. 60.(8) OJ L 160, 26.6.1999, p. 103.ANNEX>PIC FILE= "L_2001318EN.005702.TIF">